DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, and its dependents, recite limitations that pertain to a “plate” as positively recited in claim 1, line 6, and the rest of claim 1 and its dependents detail as to being associated with specific limitations. However, upon a review of the Specifications filed 03/28/2020, while the Applicant does outline in ¶0058 that the vent cover 22 may be a “duct plate”, and while the Examiner does understand the Applicant can be their own lexicographer, the Examiner would remind the Applicant that they are still held to their own lexicography when it comes to identifying named and numbered elements in their own Specification in which they themselves To obviate the rejections of claims 1-14, the Examiner would suggest the Applicant change the nomenclature in claim 1 and its dependents in reference to “the plate”, to claim “the vent cover” instead, as outlined in the Specifications the Applicant wrote themselves. All dependent claims are similarly rejected from being dependent from a rejected claim.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15, and its dependents, recite limitations that pertain to a “duct plate” as positively recited in claim 15, line 3, and the rest of claim 15 and its dependents detail as to being associated with specific limitations. However, upon a review of the Specifications filed 03/28/2020, while the Applicant does outline in ¶0058 that the vent cover 22 may be a “duct plate”, and while the Examiner does understand the Applicant can be their own lexicographer, the Examiner would remind the Applicant that they are still held to their own lexicography when it comes to identifying named and numbered elements in their own Specification in which they themselves constructed, and one of ordinary skill in the art can easily follow that the limitations associated with the “duct plate” in claim 15 pertain to the named and numbered element of a plate 154, which is physically different, used in different ways, and used in different locations, and carries separate protected limitations separately from the “duct plate” or more accurately, the plate 154, of which the limitations associated with To obviate the rejections of claims 15-20, the Examiner would suggest the Applicant change the nomenclature in claim 15 and its dependents in reference to “the duct plate”, to claim “the plate” instead, as outlined in the Specifications the Applicant wrote themselves. All dependent claims are similarly rejected from being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “wherein the first fin is one of a plurality of fins, and a number of fins in the plurality of fins is one less than a number of ducts in the at least two ducts”, to which upon a review of the Claims, Specifications and the Drawings, the Applicant has established the at least 2 ducts in claim 4, and the Drawings and Specifications identify a “first fin” 118A and a would be “second fin” 118B adding up to two fins total; the Applicant is claiming the number of fins is one less than the number of ducts in the 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “plurality” in claim 5 is used by the claim to mean “single or only one element,” while the accepted meaning is “a range of at least more than one to infinity.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, & 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krupp et al  (US 2015/0128483), hereinafter referred to as Krupp.

Regarding claim 1, Krupp (US 2015/0128483) shows A portable heating, ventilation, and air conditioning (HVAC) unit comprising: 
a housing (23, Fig. 12) defining a first airflow exit (Fig. 12 – the housing 23 comprises of two airflow exits that exist on either side where element 11 is positioned; the first airflow exist is located approximately where element 11 is pointed at on the Drawings) and a second airflow exit (Fig. 12  - the 
a plate (83, Fig. 12A) being configured to cover the first airflow exit (¶0182, Lines 15-18); 
and a duct assembly (Fig. 12 – the duct assembly is the structure generally located at where element 11 is pointing) being configured to cover the second airflow exit (Fig. 12), 
wherein the plate is configured to be disassembled from the housing and reassembled to cover the second airflow exit (¶0182, Lines 15-18 – any airflow exit without a duct assembly is covered with the plate 83), and the duct assembly is configured to be disassembled from the housing and reassembled to cover the first airflow exit (Fig. 12).  

Regarding claim 10, Krupp shows wherein the duct assembly includes a duct plate (see Annotated Figure 1) and a duct (25, Fig. 13A), the duct aligning with an aperture defined by the duct plate (Fig. 13A – the duct plate defines the aperture by the apertures within the duct plate where the ducts 25 connect).  




    PNG
    media_image1.png
    416
    599
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 13, Krupp shows wherein the plate is fixed to the housing (23, Fig. 12) by a plurality of removable fasteners (¶0182, Lines 15-18 – the plate 83 is fixed to the housing by a plurality of removable fasteners comprising of a plurality of hook and loop fasteners, or, Velcro).  

Regarding claim 14, Krupp shows wherein the duct assembly is fixed to the housing by a plurality of removable fasteners (¶0182, Lines 12-15 – the duct assembly is fixed to the housing by a plurality of removable fasteners comprising of a plurality of hook and loop fasteners, or, Velcro).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krupp et al  (US 2015/0128483), hereinafter referred to as Krupp, in view of Hikmet (US 2015/0099454).

Regarding claim 11, Krupp elements of the claimed invention as stated above in claim 10 including the duct, and duct assembly.
However, Krupp lacks showing wherein the duct is fixed to the duct assembly by a fastening ring.  
Hikmet (US 2015/0099454), an apparatus for a ventilation duct, is in the same field of endeavor as Krupp which is an apparatus for a ventilation duct.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krupp to incorporate the teachings of Hikmet to provide wherein the duct is fixed to the duct assembly by a fastening ring, which would provide a connecting apparatus ensuring the practical, esthetical, resistant and economic connection of the flexible ventilation ducts to the main ventilation duct and boxes, distribution points, and all kinds of fans, devices, and ventilation equipment (¶0007).

Regarding claim 12, Krupp shows elements of the claimed invention as stated above in claim 10 including the duct plate and the housing.
However, Krupp lacks showing wherein the duct plate is fixed to the housing by a plurality of removable fasteners.  
Hikmet teaches wherein the duct plate (3, Fig. 1) is fixed to the housing (6, Fig. 1/4) by a plurality of removable fasteners (4, ¶0022, Fig. 1 – the holes 4 are for inserting screws).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krupp to incorporate the teachings of Hikmet to provide wherein the duct plate is fixed to the housing by a plurality of removable fasteners, which would provide a connecting apparatus ensuring the practical, esthetical, resistant and economic connection of the flexible ventilation ducts to the main ventilation duct and boxes, distribution points, and all kinds of fans, devices, and ventilation equipment (¶0007).

Claims 15 & 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krupp et al  (US 2015/0128483), hereinafter referred to as Krupp.

Regarding claim 15, Krupp (US 2015/0128483)  shows a duct assembly for a heating, ventilation, and air conditioning (HVAC) unit having a housing (23, Fig. 12), the duct assembly (11, Fig. 12) comprising: 
a duct plate (see Annotated Figure 1) defining an aperture (Fig. 12D); and  23Attorney Docket No. 4041A-000718-US 
a duct (25, Fig. 12) fixed to the duct plate (Fig. 12) and aligning with the aperture (Fig. 12), 
wherein the duct plate includes a plurality of fastening apertures (¶0182, Lines 12-15 – the duct assembly 11 is fixed to the housing, at the aperture, by a plurality of removable fasteners comprising of a plurality of hook and loop fasteners, or, Velcro, with the loops comprising of the fastening apertures), each of the plurality of fastening apertures being configured to receive a removable fastener (¶0182, Lines 12-15 – the removable fastener comprises of the plurality of hooks in the hook and loop fastener, or Velcro) for fastening the duct plate to the housing of the HVAC unit.  

Regarding claim 18, Krupp shows further comprising an end ring (80, Fig. 12) configured to cover a free end of the duct (Fig. 12).  

Regarding claim 19, Krupp shows wherein the duct plate is sized to cover at least two airflow exits in the housing of the HVAC unit (Fig. 12D), the duct plate covering one of the at least two airflow exits at a time (Fig. 12D).  

Regarding claim 20, Krupp shows wherein the duct is one of two ducts fixed to the duct plate (Fig. 12).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krupp et al  (US 2015/0128483), hereinafter referred to as Krupp, in view of Hikmet (US 2015/0099454).

Regarding claim 16, Krupp shows elements of the claimed invention as stated above in claim 15 including the duct and the duct plate. 

	Hikmet (US 2015/0099454), an apparatus for a ventilation duct, is in the same field of endeavor as Krupp which is an apparatus for a ventilation duct.
Hikmet teaches further comprising a fastening ring (5, Fig. 1) configured to fasten the duct (2, Fig. 1) to the duct plate (3, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krupp to incorporate the teachings of Hikmet to provide a fastening ring configured to fasten the duct to the duct plate, which would provide a connecting apparatus ensuring the practical, esthetical, resistant and economic connection of the flexible ventilation ducts to the main ventilation duct and boxes, distribution points, and all kinds of fans, devices, and ventilation equipment (¶0007).

Regarding claim 17, Krupp shows elements of the claimed invention as stated above in claim 16 including the duct and the duct plate.
However, Krupp lacks showing wherein the duct plate includes a protrusion around a perimeter of the aperture, a first end of the duct being slideably received over the protrusion, and the fastening ring being configured to tighten the first end of the duct on the protrusion and fix the duct to the duct plate.  
Hikmet teaches wherein the duct plate (3, Fig. 1) includes a protrusion around a perimeter of the aperture (Fig. 1/2 – the duct plate 3 comprises of protrusions which the ring 5 tightly fastens to), a first end of the duct (Fig. 1 – the first end of the duct can be seen in Fig. 1) being slideably received over the protrusion (Fig. 1/4), and the fastening ring (5, Fig. 3/4) being configured to tighten the first end of the duct on the protrusion and fix the duct to the duct plate (Fig. 1/4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krupp to incorporate the teachings of Hikmet to provide wherein the duct plate includes a protrusion around a perimeter of the aperture, a first end of the duct being slideably received over the protrusion, and the fastening ring being configured to tighten the first end of the duct on the protrusion and fix the duct to the duct plate, which would provide a connecting apparatus ensuring the .

Allowable Subject Matter

Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762